 



Exhibit 10.12
EXECUTION COPY
AMENDMENT NUMBER ONE
to the
INDENTURE
dated as of October 1, 2007,
between
OPTION ONE ADVANCE TRUST 2007-ADV2,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
          This AMENDMENT NUMBER ONE (this “Amendment”) is made and is effective
as of this 24th day of October, 2007, among Option One Advance Trust 2007-ADV2
(the “Issuer”), and Wells Fargo Bank, National Association (the “Indenture
Trustee”) to the Indenture, dated as of October 1, 2007, (the “Indenture”)
between the Issuer and the Indenture Trustee.
RECITALS
          WHEREAS, on the terms and conditions set forth herein, the Issuer has
requested that the Indenture Trustee amend the Indenture as provided herein;
          NOW THEREFORE, the parties hereto hereby agree as follows:
          SECTION 1. Defined Terms. As used in this Amendment, capitalized terms
have the same meanings assigned thereto in the Indenture.
          SECTION 2. Amendments.
     (a) Schedule I of the Indenture is hereby amended and restated in its
entirety as set forth in Exhibit A.
     (b) Schedule II of the Indenture is hereby amended and restated in its
entirety as set forth in Exhibit B.
     (c) Schedule A-2 of the Indenture is hereby amended and restated in its
entirety as set forth in Exhibit C.
          SECTION 3. Waiver. The parties hereto hereby waive the provisions of
Sections 8.02 and 8.04 of the Indenture requiring the delivery of Tax Opinions
and Opinions of Counsel with respect to any amendments of the Indenture.
          SECTION 4. Limited Effect. Except as expressly amended and modified by
this Amendment, the Indenture shall continue in full force and effect in
accordance with its terms. Reference to this Amendment need not be made in the
Indenture or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or

 



--------------------------------------------------------------------------------



 



made pursuant to, or with respect to, the Indenture, any reference in any of
such items to the Indenture being sufficient to refer to the Indenture as
amended hereby.
          SECTION 5. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE.
          SECTION 6. Counterparts. This Amendment may be executed by each of the
parties hereto in any number of separate counterparts, each of which when so
executed shall be an original and all of which taken together shall constitute
one and the same instrument.
          SECTION 7. Limitation on Liability. It is expressly understood and
agreed by the parties hereto that (a) this Amendment is executed and delivered
by Wilmington Trust Company, not individually or personally, but solely as Owner
Trustee of the Issuer in the exercise of the powers and authority conferred and
vested in it, (b) each of the representations, undertakings and agreements
herein made on the part of the Issuer is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust Company but is
made and intended for the purpose for binding only the Issuer, (c) nothing
herein contained shall be construed as creating any liability on Wilmington
Trust Company, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto and (d) under no circumstances shall Wilmington Trust
Company be personally liable for the payment of any indebtedness or expenses of
the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Amendment or any other related documents.

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the day and year first
above written.

                  OPTION ONE ADVANCE TRUST 2007-ADV2
 
                By: Wilmington Trust Company, not in its individual capacity but
solely as Owner Trustee    
 
           
 
  By:   /s/ Roseline K. Maney
 
       
 
  Name:   Roseline K. Maney
 
  Title:   Vice President
 
                WELLS FARGO BANK, NATIONAL ASSOCIATION     as Indenture Trustee
 
           
 
  By:   /s/ William Augustin    
 
           
 
  Name:   William Augustin    
 
  Title:   Vice President    

Consented to by

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.,
as Majority Noteholder

         
By:
Name: 
  /s/ Jason Kennedy
 
Jason Kennedy    
Title:
  Vice President    

Amendment to Indenture

 



--------------------------------------------------------------------------------



 



Exhibit A
Schedule I

A-1



--------------------------------------------------------------------------------



 



SCHEDULE I
LOAN LEVEL SECURITIZATION TRUSTS

              Invest       Servicer   PSA Requiring or No.   Investor Name  
Advances   Amendment 250   OOMC Series 2003-5   Approved     257   Merrill Lynch
Series 2003-OPT1   Approved     267   ACE 2004-OP1 STEP SERV FEE   Approved    
269   SABR Trust 2004-OP1 —STEP SF   Approved     279   ABSC Series 2004-HE3  
Approved     284   ABFC 2004-OPT4   Approved     288   UBS MASTR
Series 2004-OPT2   Approved     292   OOMLT 2005-1 STEP SERV FEE   Approved    
294   Citigroup CMLTI 2005-OPT1   Approved     297   MASTR 2005-OPT1 STEP SERV
FEE   Approved     299   CMLT 2005-OPT2 STEP SERV FEE   Approved     324  
Lehman SAIL 2003-BC10 — STEP INV   Approved   Yes 330   Lehman SAIL 2004-8 STEP
  Approved   Yes 333   Citigroup Mort Loan Trust 2004-OPT1 step   Approved    
334   Barclays SABR Series 2004-OP2   Approved     346   Morgan Stanley 2004-OP1
  Approved     360   Barclays SABR Series 2005-OP1   Approved     369   OOMLT
2005-2 STEP SERV FEE   Approved     370   SOUNDVIEW 2005-OPT1- PMI   Approved  
  377   Citigroup CMLTI 2005-OPT3   Approved     380   OOMLT 2005-3   Approved  
  381   ABSC 2005-HE6   Approved     384   JPMAC 2005-OPT1   Approved     386  
Soundview 2005-OPT2   Approved     391   Citigroup CMLTI 2005-OPT4   Approved  
  396   Soundview 2005-OPT3   Approved     397   OOMLT 2005-4   Approved     401
  OOMLT 2005-5   Approved     406   SOUNDVIEW 2005-OPT4   Approved     412  
OOMLT 2006-1   Approved     413   SABR 2005-OP2   Approved     414   JPMAC
2005-OPT2   Approved     417   Barclays SABR Series 2006-OP1   Approved     420
  HSBC HASCO 2006-OPT2   Approved   Yes 422   Soundview 2006-OPT1   Approved    
423   Carrington 2006-OPT1   Approved     425   HSBC HASCO 2006-OPT3   Approved
  Yes 428   ABSC 2006-HE3   Approved     429   Soundview 2006-OPT2   Approved  
  432   HSBC HASCO 2006-OPT4   Approved     434   ACE 2006-OP1   Approved   Yes
435   Soundview 2006-OPT3   Approved     437   Soundview 2006-OPT4   Approved  
  440   Soundview 2006-OPT5   Approved     441   OOMC Loan Trust Series 2006-2  
Approved     442   ABSC 2006-HE5   Approved     445   ABFC 2006-OPT1   Approved
    449   ABFC 2006-OPT2   Approved     450   OOMLT 2006-3   Approved     551  
ACE 2006-OP2   Approved    

A-2



--------------------------------------------------------------------------------



 



              Invest       Servicer   PSA Requiring or No.   Investor Name  
Advances   Amendment 554   ABFC 2006-OPT3   Approved     559   SGMS 2006-OPT2-
Dual Cutoff   Approved   Yes 565   OOMLT 2007-01- Dual Cutoff   Approved     571
  OOMC Loan Trust Series 2007-2   Approved     581   Soundview 2007-OPT1  
Approved     626   OOMC Loan Trust 2000-A (FHLMC T023   Approved   Yes

A-3



--------------------------------------------------------------------------------



 



Exhibit B
Schedule II

B-1



--------------------------------------------------------------------------------



 



SCHEDULE II
POOL LEVEL SECURITIZATION TRUSTS

                      Delinquency   PSA Requiring Investor No.   Investor Name  
Advances   Amendment 250   OOMC Series 2003-5   Approved     267   ACE 2004-OP1
STEP SERV FEE   Approved     277   Lehman SAIL 2004-4   Approved   Yes 289  
ABFC 2004-OPT5   Approved   Yes 292   OOMLT 2005-1 STEP SERV FEE   Approved    
324   Lehman SAIL 2003-BC10 — STEP INV   Approved   Yes 330   Lehman SAIL 2004-8
STEP   Approved   Yes 361   Lehman SAIL 2005-3   Approved   Yes 365   ABFC
Series 2005-HE1 STEP SF   Approved   Yes 369   OOMLT 2005-2 STEP SERV FEE  
Approved     370   SOUNDVIEW 2005-OPT1- PMI   Approved     372   Lehman SAIL
2005-5   Approved   Yes 380   OOMLT 2005-3   Approved     391   Citigroup CMLTI
2005-OPT4   Approved     397   OOMLT 2005-4   Approved     401   OOMLT 2005-5  
Approved     402   SGMS 2005-OPT1   Approved   Yes 412   OOMLT 2006-1   Approved
    416   HSBC HASCO 2006-OPT1   Approved   Yes 420   HSBC HASCO 2006-OPT2  
Approved   Yes 423   Carrington 2006-OPT1   Approved     425   HSBC HASCO
2006-OPT3   Approved   Yes 430   Lehman SASCO 2006-OPT1   Approved   Yes 432  
HSBC HASCO 2006-OPT4   Approved     434   ACE 2006-OP1   Approved   Yes 441  
OOMC Loan Trust Series 2006-2   Approved     448   Merrill Lynch
Series 2006-OPT1   Approved     450   OOMLT 2006-3   Approved     551   ACE
2006-OP2   Approved     559   SGMS 2006-OPT2- Dual Cutoff   Approved   Yes 565  
OOMLT 2007-01- Dual Cutoff   Approved     567   HSBC HASCO 2007-OPT1   Approved
  Yes 571   OOMC Loan Trust Series 2007-2   Approved     573   Merrill Lynch
Series 2007-HE2   Approved     623   Lehman Bros SASCO 1999-BC4   Approved   Yes

B-2



--------------------------------------------------------------------------------



 



Exhibit C
Schedule A-2

C-1